44 So. 3d 638 (2010)
FMSC COLLIERVILLE OPERATING COMPANY, LLC, Appellant,
v.
The ROSE GROUP, INC. d/b/a Suwanne Medical Personnel, Appellee.
No. 1D10-0539.
District Court of Appeal of Florida, First District.
August 17, 2010.
*639 Michael I. Bernstein of Michael I. Bernstein, P.A., Miami Beach, for Appellant.
Jefferson Braswell of Scruggs & Carmichael, P.A., Gainesville, for Appellee.
PER CURIAM.
AFFIRMED. See Global Satellite Comm. Co. v. Sudline, 849 So. 2d 466 (Fla. 4th DCA 2003).
THOMAS, ROBERTS, and MARSTILLER, JJ., concur.